--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 






SERIES P 9% CONVERTIBLE PREFERRED STOCK
EXCHANGE AGREEMENT


Between


Fonix Corporation,


as Issuer,


And


Sovereign Partners LP,


And


McCormack Avenue, Ltd.,


as Purchasers.


_________




Dated as of September 30, 2008


______________________________




 
 

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
 
 

--------------------------------------------------------------------------------

 

THIS SERIES P 9% CONVERTIBLE PREFERRED STOCK EXCHANGE AGREEMENT, dated as of
September 30, 2008 (this “Agreement”), is entered into between Fonix
Corporation, a Delaware corporation (the “Company”) as Issuer, and Sovereign
Partners LP (“Sovereign”) and McCormack Avenue, Ltd. (“McCormack”), as
Purchasers.  The Company, Sovereign, and McCormack may each be referred to
herein as a "Party" and collectively as the "Parties."


Recitals


A.           Between March 2006 and the date of this Agreement, the Parties
entered into various transactions whereby the Company issued certain of its debt
or convertible equity securities to some or all of the Purchasers.


B.           The Purchasers desire to convert the debt and convertible equity
obligations set forth on Appendix A hereto and exchange such obligations (the
“Exchanged Obligations”) for shares of the Company’s Series P 9% Convertible
Preferred Stock (the “Series P Preferred Stock”).


C.           The Parties intend that the exchange of the Exchanged Obligations
for the shares of the Series P Preferred Stock constitute a private exchange of
the Exchanged Obligations for the shares of the Series P Preferred Stock, and no
additional compensation or other consideration will be paid or required.


D.           Sovereign, McCormack, and the Company now desire to set forth their
agreement with respect to the rights, duties, and obligations of Sovereign,
McCormack, and the Company with respect to the Series P Preferred Stock.


Agreement


IN CONSIDERATION of the mutual covenants and agree­ments set forth herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties agree as follows:
 
ARTICLE 1.
CERTAIN DEFINITIONS


Section 1.        Certain Definitions.  As used in this Agree­ment, unless the
context requires a different meaning, the following terms have the meanings
indicated in this Section 1.1:


“Affiliate” means, with respect to any Person, any Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under com­mon control with”) shall mean
the possession, directly or indi­rectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

 
1

--------------------------------------------------------------------------------

 
 
“Agreement” shall have the meaning set forth in the recitals hereto.


“Business Day” means any day except Saturday, Sunday and any day which shall be
a Federal legal holiday or a day on which bank­ing institutions in the State of
Delaware are autho­rized or required by law or other government actions to
close.


“Certificate of Designation” shall mean that document setting forth the
respective rights, preferences and privileges of the Preferred Stock as set
forth in Appendix B.


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the Company’s Class A common stock, par value $.0001 per
share.


“Company” shall have the meaning set forth in the recitals hereto.


“Conversion Price” shall have the meaning set forth in the Certificate of
Designation.


“Conversion Ratio” shall have the meaning set forth in the Certificate of
Designation.


“Disclosure Materials” means, collectively, the SEC Documents and the Schedules
to this Agreement and all other information furnished by or on behalf of the
Company relating to or concerning the Company and provided to Sovereign,
McCormack, or their agents and counsel in connection with the transactions
contemplated by this Agreement.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Holder” shall mean the then-current holder of the Shares.


“Initial Reserve” shall have the meaning set forth in Section 3.1(d).


“Intellectual Property Rights” shall have the meaning set forth in Section
3.1(q).


“Issuance Date” shall mean the date on which Sovereign or McCormack under this
Agreement received shares of the Preferred Stock, regardless of the number of
certificates which may be issued to evidence any particular Share.
 

 
2

--------------------------------------------------------------------------------

 
 
“Legal Opinion” means the legal opinion letter of Durham Jones & Pinegar, P.C.,
outside counsel to the Company, addressed to Sovereign and McCormack, dated the
Closing Date and in form and substance acceptable to Sovereign and McCormack.


“Lien” means, with respect to any asset, any mort­gage, lien, pledge, right of
first refusal, charge, security interest or encumbrance of any kind in or on
such asset or the revenues or income thereon or therefrom.


“Material Adverse Effect” shall mean any event which has an adverse effect on
the results of operations, assets, prospects, or condition (financial or
otherwise) of the Company and the Subsidiaries, and which, taken as a whole
adversely impairs the Company’s ability to perform fully on a timely basis its
obligations under any Transaction Document.


“Per Share Market Value” shall have the meaning set forth in the Certificate of
Designation.


“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.


“Preferred Stock” shall mean the Series P 9% Preferred Stock.


“Required Approvals” shall have the meaning set forth in Section 3.1(f).


“SEC Documents” shall have the meaning set forth in Section 3.1(c).


“Securities” means, collectively, the Shares and the Underlying Shares.


“Securities Act” means the Securities Act of 1933, as amended.


“Series P Preferred Stock” shall have the meaning set forth in the recitals
hereto.


“Shares” means the shares of Series P Preferred Stock, subject to the terms and
conditions as filed by the Company with the State of Delaware.


“Stated Value” means $10,000 per share of Preferred Stock.


“Subsidiaries” shall have the meaning set forth in Section 3.1(a).


“Trading Day” shall have the meaning set forth in the Certificate of
Designation.


“Transaction Documents” means collectively, this Agreement, the Certificate of
Designation, and the Registration Rights Agreement.


“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Shares and as payment of dividends thereon in accordance with the terms of
the Certificate of Designation.

 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 2.
EXCHANGE OF OBLIGATIONS FOR SHARES OF PREFERRED STOCK


Section 2.1       Exchange of Shares; Closing.


(a)        Subject to the terms and conditions set forth below, the Purchasers
shall tender to the Company the documentation set forth in Appendix A below, and
in exchange (the “Exchange”), the Purchasers shall receive that number of shares
of Series P Preferred Stock set forth in Appendix A below.  The Shares issued
pursuant to this Agreement shall have the respective rights, preferences and
privileges set forth in Appendix B (the “Certificate of Designation”).


(b)        The closing of the Exchange of the Shares (the “Closing”) shall take
place at the offices of Durham Jones & Pinegar, P.C., 111 East Broadway, Suite
900, Salt Lake City, Utah 84111.  The date of the Closing for each Purchaser
shall be the date on which such Purchaser tenders to the Company the
documentation set forth in Appendix A below and receives in return the shares of
Series P Preferred Stock pursuant to this Agreement, and is hereinafter referred
to as the “Closing Date.”


(c)        At the Closing the parties shall deliver the following:


 
(i)
The Company shall deliver or cause to be delivered:



 
(A)
Stock certificates representing the number of Shares of Series P Preferred Stock
as set forth below in Appendix A, registered according to instructions to be
provided by the Purchasers at or before the Closing.



 
(ii)
Each Purchaser shall deliver or cause to be delivered:



 
(A)
The documentation (i.e. original promissory note, debenture, preferred stock
certificate, or other documentation) as set forth in Appendix A below.



 
 (iii)
Each party hereto shall deliver or cause to be delivered all other executed
instruments, agreements and certificates as are required to be delivered by or
on their behalf at the Closing.



Section 2.2       Dividends. The Company, Sovereign, and McCormack expressly
agree and acknowledge that dividends on the Shares of Series P Preferred Stock
shall begin to accrue on September 30, 2008, payable pursuant to the terms of
the Certificate of Designation attached hereto as Appendix B, and that there are
no other dividends previously accrued or unpaid.
 

 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES


Section 3.1       Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Purchasers as follows:


(a)        Organization and Qualification.  The Company is a corporation, duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite corporate power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  The Company has no subsidiaries other than as set forth
in Schedule 3.1(a) (collectively, the “Subsidiaries”).  Each of the Subsidiaries
is a corporation, duly incorporated, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.  Each of the Company and the Subsidiaries is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, adversely affect the legality, validity or enforceability of
the Shares or any Transaction Document.


(b)        Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and to otherwise carry out its
obligations thereunder.  The execution and delivery of each Transaction Document
by the Company and the consummation by it of the transactions contemplated
thereby have been duly authorized by all necessary action on the part of the
Company.  Each Transaction Document has been duly executed by the Company and,
when delivered in accordance with the terms hereof, each Transaction Document
shall constitute the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.  Neither the Company nor any
Subsidiary is in violation of any provision of its respective certificate or
articles of incorporation, bylaws or other charter documents.
 

 
5

--------------------------------------------------------------------------------

 
 
(c)        Capitalization.  The authorized, issued and outstanding capital stock
of the Company is set forth in Schedule 3.1(c).  No shares of Common Stock are
entitled to preemptive or similar rights.  Except as specifically disclosed in
Schedule 3.1(c), there are no outstanding options, warrants, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or, except as
a result of the Exchange of the Shares, securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings, or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or securities or rights
convertible or exchangeable into shares of Common Stock.  To the knowledge of
the Company, except as specifically disclosed in the SEC Documents or Schedule
3.1(c), no Person or group of Persons beneficially owns (as determined pursuant
to Rule 13d-3 promulgated under the Exchange Act) or has the right to acquire by
agreement with or by obligation binding upon the Company beneficial ownership of
in excess of 5% of the Common Stock.


(d)        Issuance of Securities.  The Shares are duly authorized and, when
issued in accordance with the terms hereof, shall be validly issued, fully paid
and nonassessable, free and clear of all Liens.


(e)        No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of its certificate of incorporation, bylaws or other
charter documents (each as amended through the date hereof), (ii) subject to
obtaining the consents referred to in Section 3.1(f), conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument (evidencing a Company debt or otherwise) to which the Company is a
party or by which any property or asset of the Company is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected; except in the case of each of clauses (ii) and (iii), as could not,
indi­vidually or in the aggregate, have or result in a Material Adverse
Effect.  The business of the Company is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually and in the aggregate, could not have or result in
a Material Adverse Effect.
 

 
6

--------------------------------------------------------------------------------

 
 
(f)         Consents and Approvals.  Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, or make any
filing or registration with, any court or other federal, state, local, foreign
or other govern­mental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing of the Certificate of Designation with the Secretary
of State of Delaware, and (ii) other than, in all other cases, where the failure
to obtain such consent, waiver, authorization or order, or to give or make such
notice or filing, could not, indi­vidually or in the aggregate, have or result
in a Material Adverse Effect (the “Required Approvals”).


(g)        Litigation; Proceedings.  Except as specifically disclosed in the
Disclosure Materials, there is no action, suit, notice of violation, proceeding
or investigation pending or, to the best knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries or any of their
respective properties before or by any court, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign) which
(i) adversely affects or challenges the legality, validity or enforceability of
any Transaction Document or the Securities or (ii) could, individually or in the
aggregate, have or result in a Material Adverse Effect.


(h)        No Default or Violation.  Neither the Company nor any Subsidiary (i)
is in default under or in violation of (or has received notice of a claim that
it is in default under or that it is in violation of) any indenture, loan or
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound, (ii) is in violation of any order
of any court, arbitrator or governmental body, or (iii) is in violation of any
statute, rule or regulation of any governmental authority, except as could not,
individually or in the aggregate, have or result in a Material Adverse Effect
or, except in the case of clause (i) above, as has not been waived pursuant to
an effective waiver.


(i)         Private Offering.  Assuming the accuracy of the representations and
warranties of Sovereign and McCormack contained in Sections 3.3 and 3.4, the
offering, issuance or sale of the Securities as contemplated hereunder are
exempt from the registration requirements of the Securities Act.


(j)         Certain Fees.  No fees or commissions will be payable by the Company
to any broker, financial advisor, finder, investment banker, placement agent, or
bank with respect to the transactions contemplated hereby.  Sovereign and
McCormack shall have no obligation with respect to such fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
hereby.  The Company shall indemnify and hold harmless Purchaser, its respective
employees, officers, directors, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorney’s fees) and expenses suffered in respect of
any such claimed or existing fees, as and when incurred.
 

 
7

--------------------------------------------------------------------------------

 
 
(k)        SEC Documents; Financial Statements; No Adverse Change.  The Company
has filed all reports required to be filed by it under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the three years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials being collectively referred
to herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Documents, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC
Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto.  Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations, retained earnings and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal year-end audit
adjustments.  Since the date of the financial statements included in the
Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2008, as
amended to the date hereof, (a) there has been no event, occurrence or
development that has had or that could have or result in a Material Adverse
Effect, (b) there has been no material change in the Company’s accounting
principles, practices or methods and (c) the Company has conducted its business
only in the ordinary course of such business.  The Company last filed audited
financial statements with the Commission in connection with its fiscal year
ended on December 31, 2007, and has not received any comments from the
Commission in respect thereof.


(l)         Seniority.  Except for the Company’s Series A Preferred Stock and
Series H Preferred Stock, no class of equity securities of the Company is senior
to the Shares in right of payment, whether with respect to dividends or upon
liquidation, dissolution or otherwise.


(m)       Reserved.


(n)        Investment Company.  The Company is not, and is not an “Affiliate
person” of, an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.
 

 
8

--------------------------------------------------------------------------------

 
 
(o)        Listing and Maintenance Requirements Compliance.  Other than as
previously disclosed in writing to Sovereign and McCormack, the Company has not
in the two years prior to the date hereof received written notice from any stock
exchange, market or trading facility on which the Common Stock is or has been
listed (or on which it is or has been quoted) to the effect that the Company is
not in compliance with the listing or maintenance requirements of such exchange,
market or trading facility.  The Company has provided to Sovereign and McCormack
true and complete copies of all such notices contemplated by this Section.


(p)        Patents and Trademarks.  The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses, trade secrets and other intellectual property
rights which are necessary for use in connection with its business or which the
failure to so have would have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  To the best knowledge of the Company, none of
the Intellectual Property Rights infringe on any rights of any other Person, and
the Company either owns or has duly licensed or otherwise acquired all necessary
rights with respect to the Intellectual Property Rights.  The Company has not
received any notice from any third party of any claim of infringement by the
Company of any of the Intellectual Property Rights, and has no reason to believe
there is any basis for any such claim.  To the best knowledge of the Company,
there is no existing infringement by another Person on any of the Intellectual
Property Rights.


(q)        Disclosure.  All information relating to or concerning the Company
set forth in the Transaction Documents or the Disclosure Materials (other than
the SEC Documents) is true and correct in all material respects and does not
fail to state any material fact necessary in order to make the statements herein
or therein, in light of the circumstances under which they were made, not
misleading.  The Company confirms that it has not provided to Sovereign,
McCormack, or any of their representatives, agents or counsel any information
that constitutes or might constitute material nonpublic information.  The
Company understands and confirms that Sovereign and McCormack shall be relying
on the foregoing representation in effecting transactions in securities of the
Company.


Section 3.2       Reserved.


Section 3.3       Representations and Warranties of Sovereign.  Sovereign hereby
represents and warrants to the Company as follows:


(a)        Organization; Authority.  Sovereign is an entity organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and to
carry out its obligations thereunder.  The acquisition of the Securities to be
acquired hereunder and the payment of the purchase price therefor by Sovereign
have been duly authorized by all necessary action on the part of
Sovereign.  This Agreement has been duly executed by Sovereign and, when
delivered by Sovereign in accordance with the terms hereof, shall constitute the
valid and legally binding obligation of Sovereign, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity.
 

 
9

--------------------------------------------------------------------------------

 
 
(b)        Investment Intent.  Sovereign is acquiring the Securities to be
acquired hereunder for its own account for investment purposes only and not with
a view to or for distributing or reselling such Securities or any part thereof
or interest therein, without prejudice, however, to Sovereign’s right, subject
to the provisions of this Agreement, at all times to sell or otherwise dispose
of all or any part of such Securities pursuant to an effective registration
statement under the Securities Act and in compliance with applicable state
securities laws or under an exemption from such registration.


(c)        Investor Status.  At the time Sovereign was offered the Securities to
be acquired hereunder by Sovereign, it was, at the date hereof, it is, and at
the Closing Date, it will be, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.


(d)        Experience of Sovereign.  Sovereign, either alone or together with
its representatives, has such knowledge, sophistication and experience in
busi­ness and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.


(e)        Ability of Sovereign to Bear Risk of Investment.  Sovereign
acknowledges that an investment in the Securities is speculative and involves a
high degree of risk.  Sovereign is able to bear the economic risk of an
investment in the Securities to be acquired hereunder by Sovereign, and, at the
present time, is able to afford a complete loss of such investment.


(f)         Access to Public Information.  Sovereign acknowledges receipt of the
Disclosure Materials and further acknowledges that it has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities, and the merits and risks of investing in the
Securities, (ii) access to public information about the Company and the
Company’s financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment and
(iii) the opportunity to obtain such additional public information which the
Company possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the investment
and to verify the accuracy and completeness of the information contained in the
Disclosure Materials.  Neither such inquiries nor any other investigation
conducted by or on behalf of Sovereign or its representatives, agents or counsel
shall modify, amend or affect Sovereign’s right to rely on the truth, accuracy
and completeness of the Disclosure Materials and the Company’s representations
and warranties contained in the Transaction Documents.
 

 
10

--------------------------------------------------------------------------------

 


(g)        Reliance.  Sovereign understands and acknowledges that (i) the
Securities to be acquired by it hereunder are being offered and sold to it
without registration under the Securities Act in a private placement that is
exempt from the registration provisions of the Securities Act and (ii) the
availability of such exemption, depends in part on, and the Company will rely
upon the accuracy and truth­fulness of, the foregoing representations and
Sovereign hereby consents to such reliance.


The Company acknowledges and agrees that Sovereign makes no representations or
warranties with respect to transactions contemplated hereby other than those
specifically set forth in this Section 3.3.


Section 3.4       Representations and Warranties of McCormack.  McCormack hereby
represents and warrants to the Company as follows:


(a)        Organization; Authority.  McCormack is an entity organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and to
carry out its obligations thereunder.  The acquisition of the Securities to be
acquired hereunder and the payment of the purchase price therefor by McCormack
have been duly authorized by all necessary action on the part of
McCormack.  This Agreement has been duly executed by McCormack and, when
delivered by McCormack in accordance with the terms hereof, shall constitute the
valid and legally binding obligation of McCormack, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity.


(b)        Investment Intent.  McCormack is acquiring the Securities to be
acquired hereunder for its own account for investment purposes only and not with
a view to or for distributing or reselling such Securities or any part thereof
or interest therein, without prejudice, however, to McCormack’s right, subject
to the provisions of this Agreement, at all times to sell or otherwise dispose
of all or any part of such Securities pursuant to an effective registration
statement under the Securities Act and in compliance with applicable state
securities laws or under an exemption from such registration.


(c)        Investor Status.  At the time McCormack was offered the Securities to
be acquired hereunder by McCormack, it was, at the date hereof, it is, and at
the Closing Date, it will be, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.


(d)        Experience of McCormack.  McCormack, either alone or together with
its representatives, has such knowledge, sophistication and experience in
busi­ness and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.
 

 
11

--------------------------------------------------------------------------------

 
 
(e)          Ability of McCormack to Bear Risk of Investment.  McCormack
acknowledges that an investment in the Securities is speculative and involves a
high degree of risk.  McCormack is able to bear the economic risk of an
investment in the Securities to be acquired hereunder by McCormack, and, at the
present time, is able to afford a complete loss of such investment.


(f)         Access to Public Information.  McCormack acknowledges receipt of the
Disclosure Materials and further acknowledges that it has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities, and the merits and risks of investing in the
Securities, (ii) access to public information about the Company and the
Company’s financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment and
(iii) the opportunity to obtain such additional public information which the
Company possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the investment
and to verify the accuracy and completeness of the information contained in the
Disclosure Materials.  Neither such inquiries nor any other investigation
conducted by or on behalf of McCormack or its representatives, agents or counsel
shall modify, amend or affect McCormack’s right to rely on the truth, accuracy
and completeness of the Disclosure Materials and the Company’s representations
and warranties contained in the Transaction Documents.


(h)        Reliance.  McCormack understands and acknowledges that (i) the
Securities to be acquired by it hereunder are being offered and sold to it
without registration under the Securities Act in a private placement that is
exempt from the registration provisions of the Securities Act and (ii) the
availability of such exemption, depends in part on, and the Company will rely
upon the accuracy and truth­fulness of, the foregoing representations and
McCormack hereby consents to such reliance.


The Company acknowledges and agrees that McCormack makes no representations or
warranties with respect to transactions contemplated hereby other than those
specifically set forth in this Section 3.4.


Section 3.5       Other Agreements of the Parties


(a)        Transfer Restrictions.


 
(I)
The Securities may only be disposed of pursuant to an effective registration
statement under the Securities Act, to the Company or pursuant to an available
exemption from or in a transaction not subject to the registration requirements
thereof.  In connection with any transfer of any Securities other than pursuant
to an effective registration statement or to the Company, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration under the Securities Act.  Notwithstanding the
foregoing, the Company hereby consents to and agrees to register (a) any
transfer of Securities by Sovereign or McCormack to an Affiliate of Sovereign or
McCormack, or any transfers among any such Affiliates, and (b) any transfer by
Sovereign or McCormack to any investment entity under common management with
Sovereign or McCormack, provided in each case of clauses (a) and (b) the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act.  Any such transferee shall have
the rights of Sovereign and McCormack under this Agreement.


 
12

--------------------------------------------------------------------------------

 
 
 
(II)
Sovereign and McCormack agree to the imprinting, so long as is required by this
Section 3.2, of the following legend (or such substantially similar legend as is
acceptable to Sovereign and McCormack and its counsel, the parties agreeing that
any unacceptable legended Securities shall be replaced promptly by and at the
Company’s cost) on the Securities:



NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.


[ONLY FOR UNDERLYING SHARES TO THE EXTENT THE RESALE THEREOF IS NOT COVERED BY
AN EFFECTIVE REGISTRATION STATEMENT AT THE TIME OF CONVERSION, ISSUANCE OR
EXERCISE] THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 
13

--------------------------------------------------------------------------------

 
 
 
(III)
Reserved.



 
(iv)
The Underlying Shares shall not contain any legend other than as set forth
above. The Company agrees that it will provide Sovereign and McCormack, upon
request, with a certificate or certificates representing Underlying Shares, free
from such legend at such time as such legend is no longer required
hereunder.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company which enlarge the restrictions
of transfer set forth in this Section 3.2.



(b)       Acknowledgment of Dilution.  The Company acknowledges that the
issuance of Underlying Shares upon conversion of the Shares and as payment of
dividends thereon may result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial under certain market conditions.  The
Company further acknowledges that its obligation to issue Underlying Shares in
accordance with the Certificate of Designation is unconditional and absolute
regardless of the effect of any such dilution.


(c)       Furnishing of Information.  As long as any of the Purchasers owns the
Securities, the Company covenants to file in a timely manner (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
Section 13(a) or 15(d) of the Exchange Act.  If at any time prior to the date on
which a Purchaser may resell all of its Underlying Shares without volume
restrictions pursuant to Rule 144(k) promulgated under the Securities Act (as
determined by counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent for the
benefit of and enforceable by a Purchaser) the Company is not required to file
reports pursuant to such sections, it will prepare and furnish to Each Purchaser
and make publicly available in accordance with Rule 144(c) promulgated under the
Securities Act annual and quarterly financial statements, together with a
discussion and analysis of such financial statements in form and substance
substantially similar to those that would otherwise be required to be included
in reports required by Section 13(a) or 15(d) of the Exchange Act in the time
period that such filings would have been required to have been made under the
Exchange Act.  The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, all to the extent
required from time to time to enable such Person to sell Securities without
registration under the Securities Act within the limitation of the exemp­tions
provided by Rule 144 promulgated under the Securities Act, including the legal
opinion referenced above in this Section.  Upon the request of any such Person,
the Company shall deliver to such Person a written certification of a duly
authorized officer as to whether it has complied with such requirements.
 

 
14

--------------------------------------------------------------------------------

 
 
(d)        Use of Disclosure Materials.  The Company consents to the use of the
Disclosure Materials and any information provided by or on behalf of the Company
pursuant to Section 3.1, and any amendments and supplements thereto, by Each
Purchaser in connection with resales of the Securities other than pursuant to an
effective registration statement.


(e)        Integration.  The Company shall not and shall use its best efforts to
ensure that no Affiliate shall sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the issue, offer or sale of the Securities to Sovereign and McCormack.


(f)         Notice of Breaches.  The Company and each of the Purchasers shall
give prompt written notice to the other of any breach by it of any
representation, warranty or other agreement contained in any Transaction
Document, as well as any events or occurrences arising after the date hereof,
which would reasonably be likely to cause any representation or warranty or
other agreement of such party, as the case may be, contained in the Transaction
Document to be incorrect or breached as of such Closing Date.  However, no
disclosure by either party pursuant to this Section shall be deemed to cure any
breach of any representation, warranty or other agreement contained in any
Transaction Document.  Notwithstanding the generality of the foregoing, the
Company shall promptly notify each Purchaser of any notice or claim (written or
oral) that it receives from any lender of the Company to the effect that the
consummation of the transactions contemplated by the Transaction Documents
violates or would violate any written agreement or understanding between such
lender and the Company, and the Company shall promptly furnish by facsimile to
each Purchaser a copy of any written statement in support of or relating to such
claim or notice.


(g)        Conversion Procedures.  Exhibit "A" to the Certificate of Designation
sets forth all procedures, required information and instructions that are
required to be followed in order to permit holders of Shares to smoothly and
expeditiously exercise their rights to convert Shares, including the form of
legal opinion, if necessary, that shall be rendered to the Company's transfer
agent to effect the delivery of Underlying Shares in compliance with the terms
hereof and of the Certificate of Designation.


(h)        Conversion and Exercise Obligations of the Company.  The Company
shall honor conversions of the Shares and shall deliver Underlying Shares upon
such conversions and exercises in accordance with the respective terms and
conditions and time periods set forth in the Certificate of Designation.


Section 3.6       Transfer of Intellectual Property Rights.  Except in the
ordinary course of the Company’s business consistent with past practice or in
connection with the sale of all or substantially all of the assets of the
Company, the Company shall not transfer, sell or otherwise dispose of, any
Intellectual Property Rights, or allow the Intellectual Property Rights to
become subject to any Liens, or fail to renew such Intellectual Property Rights
(if renewable and would otherwise expire) while any shares of the Preferred
Stock remain outstanding.

 
15

--------------------------------------------------------------------------------

 
 
Section 3.7       Certain Conversion Restrictions.  In no event (except (i) if
the Company is in default of any of its obligations hereunder or any of the
Transaction Documents, as defined in Section 7 of the Certificate of
Designation, or (ii) except as otherwise set forth in the Certificate of
Designation) shall any Holder be entitled to convert any Preferred Stock to the
extent that, after such conversion, the sum of (1) the number of shares of
Common Stock beneficially owned by such Holder and its affiliates (other than
the shares of Common Stock which may be deemed beneficially owned through the
ownership of the unconverted portion of the Preferred Stock), and (2) the number
of shares of Common Stock issuable upon the conversion of the Preferred Stock
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock.  For purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with section 13(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), except as otherwise provided in clause (1) of the
preceding sentence.   To the extent that the limitation contained in this
paragraph applies, the determination of whether shares of Preferred Stock are
convertible (in relation to other securities owned by a Holder) and of which
shares of Preferred Stock are convertible shall be in the sole discretion of the
Holder, and the submission of shares of Preferred Stock for conversion shall be
deemed to be the Holder's determination of whether such shares of Preferred
Stock are convertible (in relation to other securities owned by the Holder) and
of which portion of such shares of Preferred Stock are convertible, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination.   Nothing
contained in this paragraph shall be deemed to restrict the right of the Holder
to convert shares of Preferred Stock at such time as such conversion will not
violate the provisions of this paragraph.  The provisions of this paragraph may
be waived by a Holder (but only as to itself and not to any other Holder) upon
not less than 65 days prior notice to the Company (in which case, the Holder
shall make such filings with the Commission, including under Rule 13D or 13G, as
are required by applicable law), and the provisions of this Section shall
continue to apply until such 65th day (or later, if stated in the notice of
waiver).  Other Holders shall be unaffected by any such waiver.


Section 3.8       Covenants of the Company.  Subject to (i) the completeness and
accuracy of all representations and warranties made by each of the Purchasers in
connection with this Agreement; and (ii) any material change in the law relating
to the sale of restricted securities, the Company covenants that it will cause
its counsel to issue appropriate opinions to each Purchaser under Rule 144(d)
relating to such Purchaser’s holding period of the Shares of Preferred Stock,
upon request by such Purchaser.
 

 
16

--------------------------------------------------------------------------------

 


ARTICLE 4.


MISCELLANEOUS


Section 4.1       Fees and Expenses.  Each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.  The Company shall pay
all stamp and other taxes and duties levied in connection with the issuance of
the Shares pursuant hereto.  Each Purchaser shall be responsible for its own
respective tax liability that may arise as a result of the investment hereunder
or the transactions contemplated by this Agreement.


Section 4.2       Entire Agreement; Amendments, Exhibits and Schedules.  This
Agreement, together with the Exhibits and Schedules hereto, and the Certificate
of Designation contain the entire understanding of the parties with respect to
the subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters.  The Exhibits and Schedules to
this Agreement are hereby incorporated herein and made a part hereof for all
purposes as if fully set forth herein.


Section 4.3       Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:00 p.m. (Salt
Lake City time) on a Business Day, (ii) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in the Purchase Agreement later than 5:00
p.m. (Salt Lake City time) on any date and earlier than 11:59 p.m. (Salt Lake
City time) on such date, (iii) the Business Day following the date of mailing,
if sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as follows:
 



 
If to the Company:
Fonix Corporation
   
387 South 520 West, Suite 110
   
Lindon, Utah  84042
   
Facsimile No.:  (801) 553-6707
   
Attn: Roger D. Dudley, President
         
With copies to:
Durham Jones & Pinegar, P.C.
   
111 East Broadway, Suite 900
   
Salt Lake City, Utah  84111
   
Facsimile No.: (801) 415-3500
   
Attn: Jeffrey M. Jones, Esq.
         
If to Sovereign:
                       
Fax:
   
Attn.: Steve Hicks
       



 
17

--------------------------------------------------------------------------------

 
 

 
With copies to:
Southridge Capital Management, LLC
   
90 Grove Street
   
Ridgefield, CT 06877
   
Fax: 203.431.8301
   
Attn.: Henry Sargent
         
If to McCormack:
                       
Fax:
     
Attn.: Steve Hicks
         
With copies to:
Southridge Capital Management, LLC
   
90 Grove Street
   
Ridgefield, CT 06877
   
Fax: 203.431.8301
   
Attn.: Henry Sargent



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


Section 4.4       Amendments; Waivers.  No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by both the Company and each of the Purchasers, or, in the case of a
waiver, by the party against whom enforce­ment of any such waiver is sought,
provided however that Section 4.7 and to the extent it affects such sections,
this Section 4.4 may not be waived or amended without the prior written consent
of any party identified therein as a third party beneficiary.  No waiver of any
default with respect to any provision, condition or require­ment of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right accruing to it thereafter.


Section 4.5       Headings.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.


Section 4.6    Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns,
including any Persons to whom Sovereign or McCormack transfers Shares.  The
assignment by a party of this Agreement or any rights hereunder shall not affect
the obligations of such party under this Agreement.
 

 
18

--------------------------------------------------------------------------------

 
 
Section 4.7       No Third-Party Beneficiaries.  This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns and, other than with respect to permitted assignees under Section 4.6,
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.


Section 4.8       Governing Law; Venue.  This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to the principles of conflicts of law
thereof.  Additionally, any action arising out of the interpretation of or
performance under this Agreement by either party shall be brought in a court of
competent jurisdiction in the State of New York.


Section 4.9       Survival.  The representations, war­ranties, agreements and
covenants contained in this Agreement shall survive the Closing and the
conversion of the Shares.


Section 4.10     Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement, and shall become effective when counterparts have been signed by
each party and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.


Section 4.11     Publicity.  The Company and each of the Purchasers shall
consult with each other in issuing any press releases or otherwise making public
statements with respect to the transactions contemplated hereby and no party
shall issue any such press release or otherwise make any such public statement
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed, except that no prior consent shall be required
if such disclosure is required by law.


Section 4.12     Severability.  In case any one or more of the provisions of
this Agreement shall be invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Agreement shall
not in any way be affected or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.


Section 4.13     Remedies.  Each of the parties to this Agreement acknowledges
and agrees that the other parties would be damaged irreparably in the event any
of the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached.  Accordingly, each of the parties
hereto agrees that the other parties shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions of this
Agreement in any action instituted in any court of the United States of America
or any state thereof having jurisdiction over the parties to this Agreement and
the matter, in addition to any other remedy to which they may be entitled, at
law or in equity.

 
19

--------------------------------------------------------------------------------

 
 
Section 4.14     Rights in Bankruptcy.  The holder of any shares of Series P
Preferred shall be entitled to exercise its conversion privilege with respect to
the Series P Preferred notwithstanding the commencement of any case under 11
U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event the Company is a
debtor under the Bankruptcy Code, the Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U.S.C. §362 in
respect of the conversion of the Series P Preferred.


Section 4.15     Information.  The Company will authorize its transfer agent to
give information relating to the Company directly to each Purchaser or to such
Purchaser’s representatives upon the request of a Purchaser or any such
representative, to the extent such information relates to (i) the status of
shares of Common Stock issued or claimed to be issued to such Purchaser in
connection with a Notice of Conversion, or (ii) the number of outstanding shares
of Common Stock of all stockholders as of a current or other specified
date.  The Company will provide each Purchaser with a copy of the authorization
so given to the transfer agent.


Section 4.16     Trading in Securities.  The Company specifically acknowledges
that, except to the extent specifically provided herein or in any of the other
Transaction Documents (but limited in each instance to the extent so specified),
the Holder retains the right (but is not otherwise obligated) to buy, sell,
engage in hedging transactions or otherwise trade in the securities of the
Company, including, but not necessarily limited to, the Securities, at any time
before, contemporaneous with or after the execution of this Agreement or from
time to time, but only, in each case, in any manner whatsoever permitted by
applicable federal and state securities laws, including but not limited to
Regulation M promulgated under the Securities Act of 1933, as amended.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
 

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Series P Convertible
Preferred Stock Exchange Agreement to be duly executed as of the date first
indicated above.


FONIX CORPORATION






By:
      Name:
                  Its:




SOVEREIGN PARTNERS, LP






By:_______________________________________
Name:____________________________________ 
Title:_____________________________________  


MCCORMACK AVENUE LTD.






By:_______________________________________
Name:____________________________________ 
Title:_____________________________________  
 

 
21

--------------------------------------------------------------------------------

 


SCHEDULE 3.1(a)


SUBSIDIARIES


1.
Fonix/AcuVoice, Inc., a Utah corporation, wholly owned by Fonix



2.
Fonix/Papyrus Corporation, a Utah corporation, wholly owned by Fonix



3.
Fonix UK Ltd., a limited company organized under the laws of the United Kingdom,
wholly owned by Fonix



4.
Fonix Sales, Korea Group, Ltd., a Korean entity wholly owned by Fonix



5.
LTEL Acquisition Corp., a Delaware corporation, wholly owned by Fonix



6.
LTEL Holdings Corporation, a Delaware corporation, wholly owned by LTEL
Acquisition Corp.



7.
LecStar Telecom, Inc., a Georgia corporation, wholly owned by LTEL Holdings
Corporation



8.
LecStar DataNet, Inc., a Georgia corporation, wholly owned by LTEL Holdings
Corporation



9.
Fonix Telecom, Inc., a Delaware corporation, wholly owned by Fonix



10.
TOE Acquisition Corporation, a Delaware corporation, wholly owned by Fonix



11.
Fonix Speech, Inc., a Delaware corporation, wholly owned by Fonix








 
22

--------------------------------------------------------------------------------

 


SCHEDULE 3.1(c)


CAPITALIZATION




The Company has an authorized capitalization consisting of 20,000,000,000 shares
of Common Stock, par value $.0001 per share, and 50,000,000 shares of Preferred
Stock, par value $.0001 per shares.  As of the September 10, 2008, the Company
has issued and outstanding 13,066,684,976 shares of Common Stock.  As of
September 10, 2008, 170,834 shares of Class A Common Stock were subject to
issuance upon the conversion or exercise of presently issued and outstanding
warrants and options of the Company.  166,667 shares of Series A Preferred Stock
have been issued and 166,667 shares are outstanding, which shares are
convertible into 4,167 shares of Class A Common Stock.  Except as set forth
above, as of the date of this Agreement, there are no outstanding options,
warrants, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or, except as a result of the purchase and sale of the
Shares, securities, rights or obligations convertible into or exchangeable for,
or giving any Person any right to subscribe for or acquire, any shares of Class
A Common Stock, or contracts, commitments, understandings, or arrangements by
which the Company or any Subsidiary is or may become bound to issue additional
shares of Class A Common Stock or securities or rights convertible or
exchangeable into shares of Class A Common Stock, except as disclosed herein.


 









 
23

--------------------------------------------------------------------------------

 

APPENDIX A


PURCHASERS AND OBLIGATIONS EXCHANGED


Purchaser
Nature of Obligation Exchanged
 
Amount of Obligation Exchanged
   
Number of Series P Preferred Shares to be Issued
 
Documentation to be Tendered to Company (i.e. Note, Debenture, Certificate,
etc.)
Sovereign Partners LP
Promissory Note, dated February 22, 2007, in the principal amount of $100,000,
and interest of $16,278
  $ 116,278       11.6278    
Sovereign Partners LP
Promissory Note, dated March 13, 2007, in the principal amount of $100,000, and
interest of $15,750
  $ 115,750       11.575    
McCormack Avenue, Ltd.
Promissory Note, dated January 11, 2007, in the principal amount of $50,000, and
interest of $8,722
  $ 58,722       5.8722    
McCormack Avenue, Ltd.
Promissory Note, dated January 19, 2007, in the principal amount of $100,000,
and interest of $17,222
  $ 117,222       11.7222    
McCormack Avenue, Ltd.
Promissory Note, dated January 26, 2007, in the principal amount of $100,000,
and interest of $17,028
  $ 117,028       11.7028    
McCormack Avenue, Ltd.
Promissory Note, dated December 28, 2006, in the principal amount of $95,000,
and 16,942
  $ 111,942       11.1942    
McCormack Avenue, Ltd.
Promissory Note, dated December 15, 2006, in the principal amount of $235,000,
and interest of $42,701
  $ 277,701       27.7701    
McCormack Avenue, Ltd.
Note Payable, dated February, 2004, in the principal amount of $8,732,620, and
interest of $1,311,105
  $ 10,043,725       1,004.3725    
McCormack Avenue, Ltd.
Series E Debenture, dated December 7, 2007, in the principal amount of
$1,754,464, and interest of $291,763
  $ 2,046,227       204.6227    




 
24

--------------------------------------------------------------------------------

 

APPENDIX B


CERTIFICATE OF DESIGNATION












25

--------------------------------------------------------------------------------